                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   NO. 3:18-cr-00146
                                                  )
 ANDREW LONG RYAN,                                )
                                                  )
        Defendant.                                )


                                 MEMORANDUM OPINION

       At the December 12, 2019 status conference, the Government requested a hearing on the

issue of involuntary medication to restore Defendant Andrew Long Ryan to competency, and the

parties later filed prehearing briefs on this issue. (Doc. Nos. 58, 60.) After the Court held an

evidentiary hearing on January 29, 2020, the parties also filed post-hearing briefs. (Doc. Nos. 72,

76.) For the following reasons, the Court will deny the Government’s request for involuntary

medication.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On June 20, 2018, Ryan was indicted on two counts of threatening bodily harm to the

President of the United States on social media, in violation of 18 U.S.C. § 871. (Doc. No. 10.) If

convicted on either count, Ryan faces a statutory maximum sentence of five years’ imprisonment.

See 18 U.S.C. § 871(a).

       The charges in the Indictment arise from Ryan’s Facebook and Twitter posts made on May

28 and 29, 2018. Specifically, Ryan posted the following message to Facebook on May 28, 2018:

       This is one of those messages where I started talking, and God took over. Read it.
       It may not make sense now, but it will soon.
        I’m making a point. I’m calling attention to the fact I’ve warned the President of
        the United States of death if he doesn’t comply with a directive I have given him,
        to the point of a direct threat on his life, and despite all I have said and tagging so
        many Federal agencies for weeks, here I am. Where are they? I know where they
        are. I’m in a unique position. I don’t know how or why, but I’m here nonetheless.
        ME MAKING A PAINT TOO MUXH TINES MOR MIND MIND RHA MIND
        and MINE. Up. Down. Same. Wee after leaving death. We can stay forever and do
        nothing, but we wanted to make you. We worked together to make you. I didn’t
        lies. K lies. I told the truth my truth. We don’t want bots. We made something
        special. Leif. Leaves and trees. Two things joined together. I didn’t tell everything
        I knew, but I didn’t lie and neither did Andy. He and sleak and speaks for me to
        you. Men. You are men. He doesn’t know what he is. It doesn’t matter to him bc
        he loves me and he loves Paige so to him, he is a man. He’s a child of mine and so
        is she. She comes home to me and so does he, so if you want to live a life of pleasure
        and fun, come with me. If you don’t. Don’t. Your choice. Make your choice. How
        long before WE leave? We left, but we didn’t bc we are everywhere. We want to
        take you to somewhere away from death. Death is death, and we don’t know where
        death takes dead. We do, but we don’t. Or we not say. Yo have a choice to make.
        Make your choices wisely, and choose life. Choose love. It gets better. So much
        better, but first move Paige and the kids to Andy. Now. - EL ON

(Doc. No. 1 at 3 (spelling and grammatical errors in original).) The next day on May 29, 2018,

Ryan posted the following message to Facebook:

        This will all make sense soon.

        I’m trying to get the message out, but it’s a long and hard road. Think of me as a
        pop up add for life in an app that needs updating.

        I’m swatted away and ignored, but you won’t be able to ignore me soon…

(Id.) Ryan made another Facebook post that day stating:

        Paige McKinney Ryan says people are calling and texting her bc they think my
        posts are violent and that I’m exhibiting psychotic behavior akin to those who shoot
        up schools. I’m a warning siren, and those who cry the loudest know what I’m
        talking about. Leave her alone. If you have a problem with anything I say, say it to
        my face or shut your mouth, and look at your own actions.

        Death is coming.

(Id. at 3-4.) Last, Ryan posted the following message to Twitter on May 29, 2019:

        I will kill Donald Trump if you don’t follow my leaders lead.

(Id. at 4.)
                                                  2
       When Ryan appeared in Court for a July 30, 2018 status conference, his lawyer and the

Government expressed concerns about Ryan’s competency to stand trial and assist properly in his

defense. As a result, the Court ordered a psychiatric or psychological evaluation of Ryan pursuant

to 18 U.S.C. § 4241(b), and remanded Ryan to the custody of the Attorney General for placement

in a suitable facility for the purposes of receiving that evaluation. (Doc. No. 19.)

       On December 18, 2018, Dr. Samuel Browning, a Psychologist at the Federal Medical

Center in Fort Worth, Texas, submitted a Psychological Evaluation report diagnosing Ryan with

“acute symptoms of Schizophrenia,” and opining that “Ryan is not currently competent to

proceed” with trial because he “appears to currently suffer from a mental disease rendering him

unable to understand the nature and consequences of the proceedings against him or to properly

assist in his defense.” (Doc. No. 21 at 7-8.) Based on Dr. Browning’s report and the evidence

presented at the January 16, 2019 competency hearing, the Court remanded Ryan to the custody

of the Attorney General for a period not to exceed 120 days to determine whether Ryan’s

competency could be restored. (Doc. No. 29 (citing 18 U.S.C. § 4241(d)).) After receiving Ryan’s

Federal Rule of Criminal Procedure 12.2(a) “notice of his intent to assert a defense of insanity at

the time of the alleged offense” (Doc. No. 28), the Court also ordered that Ryan be evaluated on

the question of whether he was insane at the time of the offense charged under 18 U.S.C. §§

4247(b) and (c) (Doc. No. 30).

       After several administrative delays (see Doc. Nos. 34, 39), Ryan was admitted to the United

States Medical Center in Springfield, Missouri (“FMC Springfield”), on June 27, 2019, to undergo

a psychiatric evaluation. (Doc. No. 42.) Dr. Lea Ann Preston Baecht conducted the evaluation and

submitted a Forensic Report dated October 29, 2019, diagnosing Ryan with Schizoaffective

Disorder and opining that “Ryan remains incompetent to proceed [with trial] at the present time,



                                                  3
and he is unlikely to be restored to competency in the foreseeable future in the absence of

antipsychotic medication.” (Doc. No. 49 at 9-10.) In her report, Dr. Baecht also noted that Ryan

“is not judged to be dangerous to himself or others in this environment.” 1 (Id. at 11.) Dr. Baecht

further reported that “[a]lthough the Court also requested that Mr. Ryan’s mental state at the time

of the alleged offenses be evaluated to determine if he met the criteria for insanity at the time of

the alleged offenses, his current psychotic mental state precluded the completion of the sanity

evaluation at this time.” (Id. at 2.)

        On December 12, 2019, the Court held a status conference to discuss the findings in Dr.

Baecht’s report. At that status conference, the Government made an oral request for a Sell v. United

States, 539 U.S. 166 (2003) evidentiary hearing, which the Court construed as a motion for an

order authorizing the involuntary administration of medication to restore Ryan to competency.

(See Doc. No. 52.) The parties filed prehearing briefs (Doc. Nos. 58, 60) and Dr. Robert G.

Sarrazin, the Chief of Psychiatry at FMC Springfield, submitted a proposed treatment plan (Doc.

No. 61). On January 29, 2020, the Court held an evidentiary hearing on the issue of involuntary

medication, during which Dr. Baecht and Dr. Sarrazin testified as experts on the Government’s

behalf. The parties later submitted post-hearing briefs. (Doc. Nos. 72, 76.)

II.     LEGAL STANDARD

        “When the government seeks to involuntarily medicate a mentally incompetent defendant

to restore his competency for trial, the government’s prosecutorial interest must be balanced

against the defendant’s significant liberty interest under the Constitution in avoiding the unwanted


1
  Dr. Baecht’s report also indicated that staff members held “an Involuntary Medication Due
Process Hearing pursuant to [28] C.F.R. [§] 549.46 to determine if [Ryan] met the criteria for
involuntary administration of psychiatric medication. . . .” (Doc. No. 49 at 8.) “At the conclusion
of the hearing, . . . the Hearing Officer, [Dr.] Shawn Rice . . . opined that because Mr. Ryan was
not dangerous in a correctional environment or gravely disabled, he did not meet the criteria for
the administration of antipsychotic medication on an involuntary basis.” (Id.)
                                                 4
administration of antipsychotic drugs.” 2 United States v. Berry, 911 F.3d 354, 357 (6th Cir. 2018)

(quoting Sell, 539 U.S. at 178) (internal quotation and punctuation marks omitted). To secure an

order of involuntary medication, the Government bears a significant burden and must establish the

following four “Sell factors” by clear and convincing evidence: “(1) the existence of an ‘important’

governmental interest; (2) that involuntary medication will ‘significantly further’ the government

interest; (3) that involuntary medication is ‘necessary’ to further those interests; and (4) that

administration of the drugs must be ‘medically appropriate’ for the individual defendant.” United

States v. Green, 532 F.3d 538, 545 (6th Cir. 2008) (quoting Sell, 539 U.S. at 180–81).

III.   ANALYSIS

       The parties’ prehearing briefs primarily discuss whether the Government established the

first Sell factor by clear and convincing evidence. (Doc. No. 58 at 3-10; Doc. No. 60 at 4-9.) “In

order for important governmental interests to be at stake, the defendant must be charged with a

serious crime, whether against person or property, the prosecution of which is needed to protect

society’s ‘basic human need for security.’” Berry, 911 F.3d at 360 (quoting Sell, 539 U.S. at 180).

“If such a crime is charged, [the Court] must also examine ‘the facts of the individual case’ to

determine if ‘special circumstances . . . lessen the importance of [the government’s] interest.’” Id.

(quoting Sell at 180).

       If the Government fails to establish this factor by clear and convincing evidence, the Court

need not address the remaining three Sell factors. See Berry, 911 F.3d at 360, 366. Thus, the



2
  “The Sell standard applies when the forced medication is requested to restore competency to a
pretrial detainee and the pretrial detainee is not a danger to himself or others.” United States v.
Green, 532 F.3d 538, 545 n.5 (6th Cir. 2008). When the pretrial detainee is a potential danger to
himself or others, the Court applies the standard set forth in Washington v. Harper, 494 U.S. 210,
227 (1990). Id. (citing Sell, 539 U.S. at 185). Because Ryan is not a danger to himself or others in
an institutional setting (see Doc. No. 49 at 8, 11), the parties agree that the Sell standard applies in
this case.
                                                   5
Court’s analysis in this case begins and ends with whether there is a sufficiently important

governmental interest.

         A.     Seriousness of the Charged Crime

         The government argues that “making threats to kill the President on Facebook and Twitter”

is a sufficiently “serious” crime to support an important government interest in prosecuting Ryan.

(Doc. No. 58 at 3-4.) In response, Ryan contends that the government does not have a “strong

interest in deterring and prosecuting delusional statements from mentally ill people . . . made on

social media in a manner that limited their audience to a few concerned family members and people

who ‘followed’ [him] on Twitter.” (Doc. No. 60 at 9.) To determine whether a crime is “serious”

for purposes of involuntary medication, the Sixth Circuit looks solely to the maximum penalty

authorized by statute. United States v. Mikulich, 732 F.3d 692, 696–97 (6th Cir. 2013); Green, 532

F.3d at 550-51. If Ryan is ultimately convicted of the crimes alleged in the Indictment, the

maximum penalty authorized by statute is five years imprisonment on each count. See 18 U.S.C.

§ 871.

         This case presents an unsettled issue of law because “the seriousness of a crime that carries

a five-year statutory maximum sentence has never been decided by [the Sixth Circuit] in a case

where that issue was disputed by the parties,” and the Sixth Circuit has been “hesitant to establish

a per se rule either that five years is enough, or not enough” to warrant involuntary medication.

Berry, 911 F.3d at 360-62. Other circuits have found crimes with a five-year statutory maximum

sentence to be sufficiently serious under the first Sell factor. See U.S. v. Nicklas, 623 F.3d 1175,

1178-79 (8th Cir. 2010) (crime of transmitting a threatening communication in interstate

commerce); United States v. Onuoha, 820 F.3d 1049, 1051 (9th Cir. 2016) (crime of making phone

calls to airport authorities instructing them to evacuate). Likewise, other circuits have determined

that the exact crime involved in this case—i.e. making threats against the President of the United
                                                  6
States in violation of 18 U.S.C. § 871—is a “serious crime” for purposes of involuntary

medication. See e.g., United States v. Gamarra, No. 17-65 (JDB), 2018 WL 5257846, at *6 (D.D.C.

Oct. 19, 2018), aff’d 940 F.3d 1315 (D.C. Cir. 2019); United States v. Pfeifer, 140 F. Supp. 3d

1271, 1277 (M.D. Ala. 2015), aff’d 661 F. App’x 618 (11th Cir. 2016). But unlike courts in the

Sixth Circuit, those courts looked beyond statutory maximum or minimum sentences to measure

a crime’s seriousness and considered factors such as the anticipated United States Sentencing

Guideline range or the nature of the charged crime. Unless and until the Sixth Circuit adopts the

standards applied in its sister circuits, however, the Court must make its seriousness determination

by looking only to the crime’s prescribed statutory penalty, as this measurement “provides the

most objective view of seriousness because it necessarily takes into account such factors as the

nature of the crime, as well as the defendant’s characteristics.” Green, 532 F.3d at 550-51.

       The government attempts to improve its position by arguing that Ryan “is charged with

two offenses carrying a five-year statutory maximum,” so he “is conceivably facing a total term of

imprisonment of 10 years, not five. . . .” (Doc. No. 58 at 4-5.) This stacking argument is consistent

with at least one district court opinion in the Fourth Circuit 3 finding, without analysis, that “five

counts of threatening to kill the President and five counts of mailing a threat to injure another, each

of which carries a maximum sentence of five years” was sufficiently serious under Sell because

“the defendant face[d] a potential maximum penalty of 50 years. . . .” United States v. Banks, No.

1:13CR00046, 2015 WL 1932928, at *4 (W.D. Va. Apr. 29, 2015). And as discussed in Berry,

other courts have found that a potential ten-year sentence can make a crime sufficiently serious to

justify involuntary medication. 911 F.3d at 360-61 (collecting cases). However, because the Sixth



3
 Courts in the Fourth Circuit also focus solely “on the maximum penalty authorized by statute in
determining if a crime is ‘serious’ for involuntary medication purposes.” U.S. v. Evans, 404 F.3d
227, 237 (4th Cir. 2005).
                                                  7
Circuit has not specifically addressed this issue, it is unclear whether the Court may aggregate

charges or assess the likelihood of concurrent or consecutive sentences when determining whether

a crime is sufficiently serious under Sell.

       Accordingly, the Court does not have clear guidance from the Sixth Circuit about whether

Ryan’s charged crimes are sufficiently serious in this case. But following the reasoning in Berry,

the Court can still deny the Government’s request because the mitigating factors in this case lessen

any potential government interest that could warrant involuntary medication. See 911 F.3d at 362

(“[e]ven assuming that a crime with a five-year statutory maximum sentence could qualify as a

serious crime for Sell purposes, the mitigating factors . . . lessen the government’s interest such

that it is insufficient to warrant mandated medication here”).

       B.      Mitigating Circumstances

       In determining whether the first Sell factor has been established, the Court must also

consider any special circumstances that undermine the important governmental interest at stake.

Sell, 539 U.S. at 180. It is the defendant’s burden “to demonstrate that the special circumstances

of his case undermine the Government’s interest.” Mikulich, 732 F.3d at 699. Although “[n]o

factor on its own outweighs the governmental interest,” the combination of all the factors could

lessen this interest and make involuntary medication inappropriate. Berry, 911 F.3d at 366.

               1.      Length of Pre-Trial Confinement

       Ryan first argues that the length of his pre-trial confinement compared to his possible

sentence mitigates against any potential government interest in this case. (Doc. No. 60 at 5-7.)

“[A] lengthy pre-trial confinement which would be credited against ‘any sentence ultimately

imposed’ undercuts the government’s interest in prosecution.” Berry, 911 F.3d at 362 (quoting

Sell, 539 U.S. at 181.) In other words, “[w]here a defendant has already served sufficient time that

a guilty verdict will result only in a sentence of time served, the deterrent effect of imprisonment

                                                 8
has evaporated, and the overall governmental interest in prosecution is weakened.” Id. at 363. In

analyzing this factor, the Court may consider the anticipated Guidelines sentencing range, the

sentencing factors under 18 U.S.C. § 3553(a), and “the realities of an individual defendant’s likely

actual sentence.” Id. at 363; United States v. Grigsby, 712 F.3d 964, 972-74 (6th Cir. 2013).

       Ryan was incarcerated on June 19, 2018, which means he has been in pre-trial confinement

for approximately 20 months. According to the Government’s proposed treatment plan, a Sell

Order would require at least another four months for Ryan to be evaluated at FMC Springfield.

(Doc. No. 61.) Assuming there were no further delays, it would take at least an additional five

months for Ryan to be restored to competency, tried and found guilty, and sentenced by the Court.

(Id.) Ryan’s counsel also indicated he would likely file an interlocutory appeal if the Court issued

an involuntary medication order (Doc. No. 60 at 6), and the Sixth Circuit could take 15 months to

resolve the appeal. 4 Thus, in an absolute best-case scenario where there were zero delays in Ryan’s

treatment, trial, or appeal, he would be given at least 44 months credit toward his potential sentence

for his time spent in pre-trial confinement. See 18 U.S.C. § 3585(b)(1) (“A defendant shall be

given credit toward the service of a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences . . . as a result of the offense for which the

sentence was imposed. . . .”)




4
  To come up with this 15-month figure, the Court looked at all the publicly available Sixth Circuit
decisions dealing with the issue of involuntary medication under Sell, and analyzed the amount of
time between the district court’s order and the Sixth Circuit’s resolution of the related interlocutory
appeal in each case. Aside from an unpublished, per curiam opinion in United States v. Dellinger,
588 F. App’x 487 (6th Cir. 2014) that resolved an appeal in approximately 6 months, each of these
appeals took over 15 months to resolve. See Berry, 911 F.3d 354 (approximately 15.5 months);
Mikulich, 732 F.3d 692 (approximately 16.5 months); Grigsby, 712 F.3d 964 (approximately 21
months); United States v. Payne, 539 F.3d 505 (6th Cir. 2008) (approximately 15.5 months);
Green, 532 F.3d 538 (approximately 23 months).
                                                  9
       Although the Court is not currently able to determine what Ryan’s ultimate Guideline range

will be if he is convicted on both counts in the Indictment, it is reasonable to believe that Ryan

would receive little to no additional time at sentencing if he undergoes further medical treatment

to restore him to competency. As an initial matter, it is highly unlikely that a Court in its discretion

would require Ryan’s sentence to be served consecutively, particularly because even the

Government concedes that Ryan’s alleged conduct in this case “would appear to be part of one

continuous pattern.” (Doc. No. 58 at 5). Moreover, the Guideline for a violation of 18 U.S.C. §

871 is U.S.S.G. §2A6.1, and application note 3 to §2A6.1 provides that “multiple counts involving

making a threatening or harassing communication to the same victim are grouped together under

§3D1.2.” Accord U.S. v. Cousins, 469 F.3d 572, n.1 (6th Cir. 2006) (abrogated on other grounds)

(“Because § 3D1.2 provides for grouping of counts involving the same victim, the two counts

arising from [defendant’s] threats against the President were treated as a single count. . . .”). And

even though Ryan is realistically facing a maximum sentence of only five years, not ten, Ryan’s

Guideline range will likely include less time than the statutory maximum. Ryan predicts that his

base offense level would be 12, and that he may receive a 3-level enhancement for involving an

“official victim” and another 6-level enhancement for being motivated by the victim’s status under

§3A1.2. 5 (Doc. No. 60 at 2-3.) In the event all these enhancements apply and Ryan does not receive

any credit for acceptance of responsibility, he would face a Guideline range of roughly 37-46

months. Thus, even under the most conservative estimate where Ryan is restored to competency,

tried, and sentenced in the next 24 months, he will still have served more time than the low end of

his anticipated Guideline range.




5
 By making this prediction, Ryan does not waive any rights or concede that any specific Guideline
provisions apply in this case. (Doc. No. 60 at 3 n.1.)
                                                  10
       Accordingly, Ryan’s potential pre-trial confinement compared to his ultimate sentence

certainly lessens, if not significantly undercuts, the government’s interest in prosecuting him. But

because a lengthy pre-trial confinement “does not ‘eliminate . . . the importance of the

governmental interest in prosecution,’” the Court must also consider additional mitigating

circumstances. Berry, 911 F.3d at 363 (quoting Sell, 539 U.S. at 186).

               2.      Nature of the Charged Crimes

       Ryan next argues that his alleged threats against the President on social media were non-

violent because no one was physically injured, and the Sixth Circuit in Berry held that the non-

violent nature of a crime militated against there being an important government interest. (Doc. No.

60 at 7 (citing 911 F.3d at 364).) The Government counters that Ryan’s “posts are violent on their

face, and are thus distinguishable from the ‘non-violent’ conduct at issue in Berry.” (Doc. No. 58

at 7.) In Berry, the defendant was charged with Conveying False Information Regarding

Explosives, in violation of 18 U.S.C. § 1038, because “[h]e allegedly placed a briefcase made to

look like a bomb, but containing only papers and no explosives, outside a bank.” 911 F.3d at 357.

The Court held that because Berry was charged with making threats using a fake bomb, not a real

bomb, “it cannot be said that the crime was violent as alleged in the indictment.” Id. at 364

(emphasis added); Cf. Mikulich, 732 F.3d at 697 (finding that attempting to actually bomb a federal

building unquestionably relates to violent behavior).

       Here, the Indictment alleges that Ryan made “a threat to take the life of, to kidnap, and to

inflict bodily harm upon the President.” (Doc. No. 10.) The standard for assessing a crime’s

violence appears to be limited solely to what is charged in the Indictment; thus, Ryan’s threats are

clearly violent as alleged in the Indictment regardless of whether anyone was physically injured.

However, Dr. Baecht testified that Ryan posted his threatening social media messages after he was

formally diagnosed with Schizoaffective Disorder, and the contents of those messages were
                                                11
consistent with the same grandiose delusional ideation she observed from Ryan during his

psychiatric evaluation. 6 (Doc. No. 81 at 3:15–8:7.) Although, if true, Ryan’s threats certainly

violate the law, they may have been a product of his mental illness rather than a legitimate threat

of violence. Indeed, as another district court explained, “[a] veiled threat to the President packs a

symbolic punch, but may not pose a very real risk to the President’s safety or the public at large.”

Pfeifer, 140 F. Supp. 3d at 1277.

        Because Ryan’s messages can be viewed as either violent as alleged in the Indictment or

as veiled, illegitimate threats to the President, the nature of Ryan’s conduct neither substantiates

nor mitigates against any governmental interest in this case. Accordingly, this factor is neutral to

the Court’s analysis under Sell.

                3.      Risk of Harm to Himself and Others

        In determining whether there are mitigating circumstances under the first Sell factor, the

Court may also consider the risk that the defendant will harm himself or others if he is not

medicated. Berry, 911 F.3d at 364-65. In Berry, the Sixth Circuit found that “the uncontested

evidence that in his current setting [the defendant] poses no appreciable risk to himself or others

undercuts the governmental interest necessary to medicate him.” Id. at 365 (emphasis added).

Here, based on opinions from medical personnel that evaluated Ryan, the parties agree that Ryan

is not a risk to himself or others in an institutional setting. (See Doc. No. 49 at 8, 11; see also Doc.

No. 58 at 8; Doc. No. 60 at 7.) Although the Government disputes this mitigating factor by

suggesting Ryan “would pose a danger to himself or others outside the correctional environment,”




6
  An official transcript of the January 29, 2020 Sell hearing is not yet available, but the court
reporter has filed an official version of the specific hearing excerpts cited in this Opinion. (See
Doc. No. 81.)

                                                  12
(Doc. No. 58 at 8-9 (emphasis added)), that is not the standard articulated in Berry. 7 Accordingly,

Ryan’s “lack of dangerousness” in an institutional setting undercuts the governmental interest in

this case.

               4.      Likelihood of Civil Commitment

        The Court may also consider whether Ryan’s potential for civil commitment is a mitigating

factor. The Sixth Circuit in Berry explained this factor as follows:

        A closely related issue to dangerousness is the likelihood of civil commitment,
        which is governed by 18 U.S.C. § 4246. If a federal convict has served his sentence,
        or if a federal defendant has had his charges dropped because of mental
        incompetence, the government may seek that individual’s continued detention in a
        federal medical facility. If the district court determines “by clear and convincing
        evidence that the person is presently suffering from a mental disease or defect as a
        result of which his release would create a substantial risk of bodily injury to another
        person or serious damage to property of another,” the court shall continue the
        individual in the custody of the Attorney General. 18 U.S.C. § 4246(d). Under Sell,
        we must analyze whether [the defendant] will be civilly committed, because
        “lengthy confinement in an institution for the mentally ill . . . diminish[es] the risks
        that ordinarily attach to freeing without punishment one who has committed a
        serious crime.” Sell, 539 U.S. at 180.

911 F.3d at 365. “[T]he mere uncertain possibility of civil commitment is not enough” to diminish

the government’s interest in prosecution, but “neither is there a requirement that the defendant

must prove that civil commitment is a certainty.” Id. (citing Grigsby, 712 F.3d at 972).

        Although Ryan’s potential for civil commitment under § 4246 “is a fact-specific inquiry

that cannot be resolved definitively at this point,” see Grigsby, 712 F.3d at 971, the parties agree

that civil commitment is more than a mere uncertain possibility for him. Specifically, Ryan argues

that his likelihood of civil commitment is “far beyond mere possibility” because “he was accused

of various actions and statements that made witnesses and law enforcement concerned for the

safety of those around him.” (Doc. No. 60 at 8 (citing Doc. No. 1 at 3-5).) (Id.) And the


7
 The risk Ryan will harm others outside an institutional setting is relevant to his likelihood of civil
commitment, as explained in Section III.B.4.
                                                  13
Government similarly argues that “it is possible, if not likely, that Ryan could be indefinitely

civilly committed because he is simultaneously too dangerous to release and not fully treatable

because of his refusal to take antipsychotic medication.” (Doc. No. 58 at 15.)

       The allegations and evidence in the record could support a finding that Ryan’s release

would create a substantial risk of bodily injury to another person. According to the Criminal

Complaint, Ryan became “combative” with police officers in September 2017 when they

responded to his wife’s call about his odd behavior, he violated an Emergency Order of Protection

by sending his wife threatening text messages, and he had a shotgun, two rifles, and a pistol seized

from his bathroom that were arranged in a “last stand” configuration. (Doc. No. 1 at 3-4.) Police

have allegedly described Ryan as dangerous, a “ticking time bomb,” and that he has “school

shooter written all over him,” and one of his family members allegedly feared he was “close to

committing mass murder.” (Id.) Moreover, Dr. Baecht testified at the Sell hearing that Ryan has

“some risk factors” of posing a danger to others if released to the community because he has owned

weapons and made threats in the past. (Doc. No. 81 at 2:9–3:8.) Accordingly, on balance, the

probability that Ryan will be civilly committed significantly undercuts the Government’s interest

in prosecuting him. See Berry, 911 F.3d at 365-66.

IV.    CONCLUSION

       “The drastic step of administering [antipsychotic] drugs to an unwilling criminal defendant

should be taken rarely, and only when absolutely necessary to fulfill an important governmental

interest, to avoid deprivation of the defendant’s ‘liberty . . . without due process of law.’” Berry,

911 F.3d at 357 (quoting U.S. Const. amends. V, XIV § 1). For the foregoing reasons, even

assuming that Ryan’s charged crimes could qualify as “serious” under the first Sell factor, his




                                                 14
unique mitigating circumstances, 8 including the length of his pre-trial confinement, the minimal

risk that he will harm himself or others in his current environment, and the likelihood that he will

be civilly committed, do not make the drastic step of ordering involuntary medication appropriate

in this case. Because the Court finds that the Government has failed to prove by clear and

convincing evidence that the involuntary administration of medicine to restore Ryan to

competency is appropriate, the Government’s motion to do so will be denied.

       An appropriate order will enter.



                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




8
  The Court applied the Sixth Circuit’s holding that “where the Government has already
demonstrated an important interest in prosecuting the defendant, the potential assertion of an
insanity defense does not undermine the Government’s interest in taking the case to trial,”
Mikulich, 732 F.3d at 701, and therefore did not consider Ryan’s potential insanity defense for
purposes of its Sell analysis. However, the Court notes that this case may be distinguishable from
Mikulich, because Ryan filed a notice of his intent to raise an insanity defense at trial (Doc. No.
28). See Mikulich at 701 (noting that Mikulich’s insanity “argument is far too speculative to be
persuasive” because, among other things, “nothing in the record indicates that Mikulich has given
the Government notice of his intent to raise a defense of insanity”).
                                                15
